       Case 4:19-cv-00018-RCC Document 1 Filed 01/10/19 Page 1 of 3



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
     JEREMY J. BUTLER
 3   Assistant U.S. Attorney
     Arizona State Bar No. 028740
 4   Financial Litigation Unit
     405 W. Congress Street, #4900
 5   Tucson, Arizona 85701-5041
     Telephone: (520) 620-7300
 6   Jeremy.Butler@usdoj.gov
     Attorney for Plaintiff
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF ARIZONA
10
11    United States of America,

12                  Plaintiff,                                   COMPLAINT
                                                          (DEBT OWED TO THE UNITED
13           v.                                                   STATES)

14    Precilia Cisneros,
                    Defendant.
15
16
            Plaintiff United States of America alleges:
17
            A.     Jurisdiction
18
            1.     Because the United States is a party, the District Court has jurisdiction
19
     under 28 U.S.C. § 1345.
20
            B.     Venue
21
            2.     Venue properly lies in this District Court pursuant to 28 U.S.C. § 1391(b)
22
     because Defendant Precilia Cisneros is a resident of Maricopa County, Arizona.
23
            C.     Factual Background
24
            3.     On February 15, 2014, as Defendant was entering the United States, the
25
     U.S. Customs and Border Patrol (“CBP”) caught Defendant with undeclared controlled
26
     substances at the Mariposa Port of Entry, Nogales, Arizona.
27
28
       Case 4:19-cv-00018-RCC Document 1 Filed 01/10/19 Page 2 of 3




 1          4.     Title 19 U.S.C. § 1497(a) provides that an individual “shall be liable for a
 2   penalty,” as administratively determined by the United States, for 1,000 percent of the
 3   value of an article of the controlled substance.
 4          5.     On March 20, 2014, pursuant to 19 U.S.C. § 1497, CBP assessed a civil
 5   penalty for $294,975.00 against the Defendant. It made a demand on her that same day.
 6          6.     On May 12, 2014, the Defendant, through counsel, petitioned CBP for
 7   relief from the penalty.
 8          7.     On February 9, 2015, the Office of International Trade-Regulations and
 9   Rulings mitigated the penalty to $14,749.00 in accordance with the applicable guidelines.
10          8.     On February 23, 2015, the United States, through CBP, issued a demand to
11   Defendant, through her counsel, for payment.
12          9.     On or about May 18, 2015, the United States made a final demand for the
13   mitigated amount of $14,749.00. This final demand provided a deadline of June 12, 2015
14   for payment in full and notified Defendant that if payment was not received by that date,
15   the debt would revert back to the original penalty amount of $294,975.00.
16          10.    To date, no payments have been made on this debt, and a balance remains
17   due and owing to the Plaintiff of $294,975.00.
18          D.     Cause of Action
19          11.    To date, the debt remains unpaid despite demand for payment.
20          12.    Pursuant to 28 U.S.C. § 3001, et seq., (the Federal Debt Collection
21   Procedures Act (FDCPA)) provides the procedures for collecting a debt.
22          13.    “Debt” includes an amount owing to the United States on account of a fine.
23   28 U.S.C. § 3002(3)(b).
24          14.    The FDCPA provides that the Federal Rules of Civil Procedure shall apply.
25   28 U.S.C. § 3003(f).
26          15.    Therefore, the United States files this Complaint pursuant to Federal Rules
27   seeking a judgment against Defendant for the fine imposed pursuant to 19 U.S.C. § 1497.
28


                                                 -2-
       Case 4:19-cv-00018-RCC Document 1 Filed 01/10/19 Page 3 of 3




 1          D.     Prayer for Relief
 2          The Plaintiff respectfully requests Judgment against the Defendant in the amount
 3   of $294,975.00, plus costs and such further relief as the court deems just and reasonable.
 4
 5          DATED: January 10, 2019.
 6
 7                                                 ELIZABETH A. STRANGE
                                                   First Assistant United States Attorney
 8                                                 District of Arizona
 9
10                                                 s/Jeremy J. Butler
                                                   Jeremy J. Butler
11
                                                   Assistant U.S. Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
Case 4:19-cv-00018-RCC Document 1-1 Filed 01/10/19 Page 1 of 1
                                                                                                                                      Page 1 of 2
                         Case 4:19-cv-00018-RCC Document 1-2 Filed 01/10/19 Page 1 of 2

                                            UNITED STATES DISTRICT COURT
                                                DISTRICT OF ARIZONA


                                                  Civil Cover Sheet
 This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September 1974.
 The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained herein
 neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for use only in
 the District of Arizona.

     The completed cover sheet must be printed directly to PDF and filed as an attachment to the
                                Complaint or Notice of Removal.

  Plaintiff                                                               Defendant
                United States of America                                            Precilia Cisneros
  (s):                                                                    (s):
  County of Residence: Pima                                              County of Residence: Maricopa
  County Where Claim For Relief Arose: Santa Cruz


  Plaintiff's Atty(s):                                                   Defendant's Atty(s):
  Jeremy J. Butler , AUSA
  405 W. Congress St., Ste. 4900
  Tucson, Arizona 85701-5041
  5206207300



 II. Basis of Jurisdiction:                 1. U.S. Government Plaintiff

 III. Citizenship of Principal Parties
 (Diversity Cases Only)
                            Plaintiff:- N/A
                          Defendant:- N/A

 IV. Origin :                               1. Original Proceeding

 V. Nature of Suit:                         690 Other

 VI.Cause of Action:                        Penalty/Fine assessment by U.S. Customs and Border Patrol, 19 U.S.C. 1497

 VII. Requested in Complaint
                      Class Action: No
                   Dollar Demand: 294,975.00
                     Jury Demand: No

 VIII. This case is not related to another case.




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                              1/10/2019
                                                                                                                             Page 2 of 2
                      Case 4:19-cv-00018-RCC Document 1-2 Filed 01/10/19 Page 2 of 2
 Signature: s/Jeremy J. Butler

        Date: 01/10/2019

 If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser and
 change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

 Revised: 01/2014




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                    1/10/2019
